722 N.W.2d 826 (2006)
MSX INTERNATIONAL ENGINEERING SERVICES, INC., Plaintiff-Appellant,
v.
LINDSAY FAMILY LIMITED PARTNERSHIP, Defendant-Appellee.
Lindsay Family Limited Partnership, Plaintiff-Appellee,
v.
MSX International Engineering Services, Inc., Defendant-Appellant.
Docket Nos. 131501, 131502. COA Nos. 259096, 259561.
Supreme Court of Michigan.
October 31, 2006.
On order of the Court, the motion for miscellaneous relief is GRANTED. The application for leave to appeal the May 16, 2006 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.